

113 HR 3258 IH: Fiscal Sanity Act for Appropriations
U.S. House of Representatives
2013-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3258IN THE HOUSE OF REPRESENTATIVESOctober 5, 2013Mr. Grayson introduced the following bill; which was referred to the Committee on AppropriationsA BILLMaking continuing appropriations for all departments and agencies of the Federal Government,
and for other purposes.
1.Short titleThis Act may be cited as the Fiscal Sanity Act for Appropriations.2.Continuing appropriationsThere is hereby appropriated for 365 days after the date of enactment of this Act—(1)for each project or activity for which budget authority was provided in the Consolidated and Further Continuing Appropriations Act, 2013 (Public Law 113–6), an amount equal to the budget authority provided in such Act, as reduced pursuant to the Presidential sequestration order dated March 1, 2013, to remain available for a comparable period of availability; and(2)for entitlements and other mandatory payments whose budget authority was provided in appropriations Acts for fiscal year 2013, and for activities under the Food and Nutrition Act of 2008, such amounts as may be necessary to maintain program levels as they existed on September 30, 2013.